                                                     UNITED ST ATES DISTRICT COURT
                                                     EASTERN DISTRICT OF NEW YORK
                        --- -----------------------
     UNITED STATES OF AMERICA
                                                                      APPLICATION AND
                                                                      ORDER OF EXCLUDABLE DELAY
                             -v -
                                                                     Case No.   21-CR-371 (BMC)
 Thomas J. Barrack
---------------·
               -----------------------

       TheUnited States of America and the defendant hereby jointly request that the time period from
   07/26/21         to 09/02/21          be excluded from the computation of the time period within which

         (0)            an info1mation or indictment must be filed, or (XW)
         (0)            trial of the charges against defendant must commence. (XC)

The parties seek the exclusion of the foregoing period because

           (0)     they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion of time in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
          (0)       they need additional time to prepare for trial due to the complexity of case,
         (0)

         The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b) of the Federal Rules of Criminal Procedure. The defendant
understands that he/she has a right to be tried before a jury within a specified ime not counting periods excluded.
              J                              I

   �      /
       / .�               /
                               }    I'   7       ,
                                         ·/, I,{/ ,     �   ,

Defendant                I                                            ForU.


Counsel for Defendant


         The joint application of theUnited States of America and the defendant having been heard at a proceeding
on the date below, the time period from 07/26/21              to 09/02/21         is hereby excluded in computing
the time within which         O an information or indictment must be filed or 0 trial must commence.     The Court finds
that this exclusion of time serves the ends of justice and outweigh the interests of the public and the defendant in a
speedy trial for the reasons discussed on the record and because
          (Q) given the reasonable likelihood that ongoing plea negotiations will result in a disposition of this case
without trial, the exclusion of time will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.
           (  0)  they need additional time to prepare for trial due to the complexity of case.

         SO ORDERED.

Dated: B          ok1     N.Y
      c7(11J u.7 2021._                                                             s/ Sanket J. Bulsara
                                                                                United States Magistrate Judge
